Case 18-68754-sms     Doc 15     Filed 01/03/19 Entered 01/03/19 11:19:14   Desc
                                      Page 1 of 3




                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

     IN RE:     BRYON J. NELSON-HENRY,               {   CHAPTER 13
                                                     {
                                                     {
                DEBTOR(S)                            {   CASE NO. A18-68754-SMS
                                                     {
                                                     {   JUDGE SIGLER

                                OBJECTION TO CONFIRMATION

          COMES NOW Mary Ida Townson, TRUSTEE herein, and objects to
     Confirmation of the plan for the following reasons:

          1. The Debtor(s)’ payments under the proposed plan are
     not current.

          2. Debtor(s)’ has failed to attend the 11 U.S.C. Section
     341 hearing.

          3. Debtor(s) has not filed a plan as required by 11
     U.S.C. Section 1321.

          4. Debtor(s) has not filed schedules as required by
     Bankruptcy Rule 1007.

          5. Debtor(s) has not filed a statement of current monthly
     income and calculation of commitment period and disposable
     income as required by Rule 1007(b)(6) F.R. Bankr. P.

          6. The Debtor(s) has failed to file a statement of
     financial affairs in possible violation of 11 U.S.C. Section
     521(a)(1)(B)(iii).

          7. The Debtor(s)’ bankruptcy counsel has failed to file a
     statement of compensation as required by 11 U.S.C. Section
     329(a) and Fed. R. Bankr. P. 2016(b).

          8. The Debtor(s) has failed to provide the Trustee with a
     copy of the federal tax return or transcript of such return for
     the most recent tax year ending immediately before the
     commencement of the instant case and for which a federal income
     tax return was filed, in violation of 11 U.S.C. Section
     521(e)(2)(A)(i).
     Mary Ida Townson, Chapter 13 Trustee
     Suite 2200
     191 Peachtree Street, N.E.
     Atlanta, GA 30303-1740
     404-525-1110
     eds@atlch13tt.com
Case 18-68754-sms     Doc 15     Filed 01/03/19 Entered 01/03/19 11:19:14   Desc
                                      Page 2 of 3




          9. The Debtor(s)’ has/have not filed copies of all
     payment advices or other evidence of payments received within
     sixty (60) days before the date of the filing of the petition as
     required by 11 U.S.C. §521(a)(1)(B)(iv) and Rule 1007(b)(1)(E)
     F.R. Bankr. P.

          10. Pursuant to information received from the Internal
     Revenue Service, 2016-2017 tax returns have not been provided to
     the taxing authorities; thereby, preventing the Chapter 13
     Trustee from evaluating the feasibility of the Chapter 13 plan,
     in violation of 11 U.S.C. Sections 1322(d) and 1325(a)(6).

          WHEREFORE, the Trustee moves the Court to inquire into the
     above objections, deny confirmation of this Debtor’s(s’) Plan
     and to dismiss the case; or, in the alternative, convert the
     case to one under Chapter 7.

            January 3, 2019

                                                          /s
                                               K. Edward Safir, Attorney
                                               for Chapter 13 Trustee
                                               GA Bar No. 622149




     Mary Ida Townson, Chapter 13 Trustee
     Suite 2200
     191 Peachtree Street, N.E.
     Atlanta, GA 30303-1740
     404-525-1110
     eds@atlch13tt.com
Case 18-68754-sms     Doc 15     Filed 01/03/19 Entered 01/03/19 11:19:14   Desc
                                      Page 3 of 3




     A18-68754-SMS
                                  CERTIFICATE OF SERVICE

          This is to certify that on this day I caused a copy of the
     foregoing pleading to be served via United States First Class
     Mail, with adequate postage thereon, on the following parties at
     the address shown for each:

     DEBTOR(S):

     BYRON J NELSON-HENRY
     8131 NOLAN TRAIL
     SNELLVILLE, GA 30039

     CREDITOR(S): (if applicable)



     I further certify that I have on this day electronically filed
     the pleading using the Bankruptcy Court's Electronic Filing
     program, which sends a notice of this document and an
     accompanying link to this document to the following parties who
     have appeared in this case under the Bankruptcy Court's
     Electronic Case Filing program:

     ATTORNEY FIRM NAME

     C. ROBIN WYATT, ESQ
     P.O. BOX 851
     SNELLVILLE, GA 30078


     This 3rd    day of January, 2019



            /s/
     K. Edward Safir, Esq.
     Standing Chapter 13 Trustee
     GA Bar No. 622149




     Mary Ida Townson, Chapter 13 Trustee
     Suite 2200
     191 Peachtree Street, N.E.
     Atlanta, GA 30303-1740
     404-525-1110
     eds@atlch13tt.com
